  Case 5:18-cv-00073-LGW-BWC Document 59 Filed 05/21/20 Page 1 of 3




                                                                                                FILED
                                                                                     John E. Triplett, Acting Clerk
                      IN THE UNITED STATES DISTRICT COURT                             United States District Court


                     FOR THE SOUTHERN DISTRICT OF GEORGIA                         By CAsbell at 7:55 am, May 21, 2020

                               WAYCROSS DIVISION


 JAMAL E. COLLINS,

                Plaintiff,                                  CIVIL ACTION NO.: 5:18-cv-73

        v.

 THOMAS FERRELL,

                Defendant.


                                            ORDER

       This matter is before the Court on Plaintiff’s Motions to Compel, docs. 55, 56, to which

Defendant has filed a Response in Opposition, doc. 58. For the reasons which follow, the Court

DENIES as moot Plaintiff’s first Motion to Compel, doc. 55, and DENIES Plaintiff’s second

Motion to Compel, doc. 56.

       Plaintiff filed his Complaint on September 20, 2018. Doc. 1. After conducting the

requisite frivolity review, the Court allowed Plaintiff’s deliberate indifference to serious medical

needs claims to proceed against Defendant Ferrell and Elizabeth Martyn. Docs. 24, 26. In

November 2019, Ms. Martyn, who was at the time a named Defendant, filed a motion to dismiss.

Doc. 41. The Court stayed discovery while the motion to dismiss was pending. Doc. 47.

Defendant asserts that while discovery was stayed, Plaintiff served Defendant’s counsel with

interrogatories. Doc. 58 at 1. Those interrogatories, doc. 58-1, are the only discovery requests

Defendant has received from Plaintiff. Doc. 58 at 1. Defendant’s counsel informed Plaintiff by

letter that discovery was stayed and Defendant need not respond. Id. at 2. On March 13, 2020,
  Case 5:18-cv-00073-LGW-BWC Document 59 Filed 05/21/20 Page 2 of 3



the Court granted Martyn’s motion to dismiss, which lifted the stay on discovery. Doc. 51. On

April 13, 2020, Plaintiff filed the instant Motions to Compel. Docs. 55, 56. The next day,

Defendant Ferrell served his responses to Plaintiff’s interrogatories by mail. Doc. 58-4 at 10.

       In his first Motion to Compel, Plaintiff requests that the Court compel Defendant Ferrell

to fully answer the interrogatories Plaintiff served on him in December 2019 during the stay of

discovery. Doc. 55. Because Defendant Ferrell supplied his responses to Plaintiff’s

interrogatories, the Court DENIES as moot Plaintiff’s first Motion to Compel.

       In his second Motion to Compel, Plaintiff requests that the Court compel Defendant

Ferrell to produce Plaintiff’s medical chart, all evidence Defendant intends to use at trial, and all

complaints lodged against Defendant Ferrell. Doc. 56. Defendant asserts he has only been

served the interrogatories from Plaintiff and that he has not received any other discovery

requests. Doc. 58 at 1. Plaintiff does not dispute this, and there is no indication in his Motion to

Compel that he served any requests for production of documents on Defendant. Doc. 56.

Federal Rule of Civil Procedure 37 requires that a motion to compel “include a certification that

the movant has in good faith conferred or attempted to confer with the person or party failing to

make disclosure or discovery in an effort to obtain it without court action.” Furthermore, this

Court’s Local Rule 26.5 also requires that “a party seeking a protective order or moving to

compel discovery certify that a good faith effort has been made to resolve the dispute before

coming to the court.” These rules apply equally to all litigants, whether proceeding pro se or

represented by counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993). Because it does

not appear Plaintiff first served his requests for production of documents on Defendant, and

because Plaintiff has failed to certify he conferred in good faith with the Defendant to obtain the




                                                  2
  Case 5:18-cv-00073-LGW-BWC Document 59 Filed 05/21/20 Page 3 of 3



discovery specified in his second Motion to Compel, doc. 56, the Court DENIES this Motion.

       SO ORDERED, this 21st day of May, 2020.




                                   ____________________________________
                                   BENJAMIN W. CHEESBRO
                                   UNITED STATES MAGISTRATE JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA




                                              3
